MEMORANDUM**
Jan Rust appeals pro se the district court’s summary judgment dismissing her retaliation action against Tucson Medical Center Healthcare (“TMC”). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Wallis v. J.R. Simplot Co., 26 F.3d 885, 888 (9th Cir.1994), and we affirm.
The district court properly held that Rust failed to establish a prima facie case of retaliation. See Manatt v. Bank of America, NA, 339 F.3d 792, 800 (9th Cir. 2003). Although Rust established participation in the protected activity of filing an Equal Employment Opportunity (“EEO”) complaint against her former employer, see Ray v. Henderson, 217 F.3d 1234, 1240 n. 3 (9th Cir.2000), and that she suffered an adverse employment decision when TMC refused to hire her, see Ruggles v. California Polytechnic State Univ., 797 F.2d 782, 786 (9th Cir.1986), she failed to establish a causal link in that she failed to raise a genuine issue that TMC knew that she had filed an EEO complaint when it did not hire her. See Raad v. Fairbanks N. Star Borough Sch. Dist., 323 F.3d 1185, 1197 (9th Cir.2003).
Even if Rust had established a prima facie case of retaliation, she failed to show *220that TMC’s legitimate, non-discriminatory reason that she was not hired was pretext because, among other things, she did not demonstrate interpersonal and management skills during her interview. See Manatí, 339 F.3d at 801.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.